Citation Nr: 0708097	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-23 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for bilateral knee 
condition.

4.  Entitlement to service connection for lower back 
condition

5.  Entitlement to service connection for a neck condition.

6.  Entitlement to service connection for left shoulder 
condition to include numbness to the left arm.

7.  Entitlement to service connection for burning in the left 
side of the body to include the buttock, leg, knee, foot, and 
toe. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
February 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In December 2005, the veteran's representative submitted a 
copy of a Social Security Administration's (SSA) decision in 
favor of the veteran for impairments that included post-
traumatic stress disorder (PTSD).  The Board points out that 
the RO considered and denied a claim for service connection 
for PTSD in April 2004, but the veteran did not submit an 
appeal.  Hence, it appears that the veteran now desires to 
reopen the previously denied claim for service connection for 
PTSD.  As this matter has not been adjudicated by the RO, it 
is not properly before the Board and is referred to the RO 
for appropriate action.

For the reasons expressed below, the matters on appeal are 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 




REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations (See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006)), the Board finds 
that all notification and development needed to fairly 
adjudicate each claim on appeal has not been accomplished.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence  
that VA will seek to provide and which information and  
evidence the claimant is expected to provide.  In compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  
Furthermore, the notice to the veteran should meet the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Review of the record discloses that the veteran was notified 
in an October 2003 letter from the RO as to what evidence VA 
would obtain for him and of what information or evidence he 
was responsible for submitting in connection with his claims.  
Unfortunately, neither the October 2003 correspondence nor 
any other document on file adequately informed him of the 
information and evidence necessary to substantiate his claims 
for service connection.  In order to ensure full compliance 
with the VCAA's notice requirements, the Board finds that 
remand of the case is appropriate.  

In addition, the Board finds that all development action 
needed to render a fair decision on each of the claims on 
appeal has not been accomplished. 

The record reflects that in December 2005 the veteran 
submitted evidence that he is in receipt of Social Security 
disability benefits as a result of his disabilities.  VA has 
a duty to assist in gathering Social Security records when 
put on notice that the veteran may be receiving such 
benefits.  Clarkson v. Brown, 4 Vet. App. 565 (1993).  A 
request for the administrative decision and supportive 
documents should be made.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).

In support of the claim for service connection for hearing 
loss, the veteran has alleged in-service acoustic trauma 
involving excessive noise from weapons explosions, gunfire, 
and firefights in connection with his service in Vietnam.  
The veteran's DD-214 reflects the receipt of the Combat 
Infantryman's Badge, and thus, the veteran is competent to 
provide evidence of excessive noise exposure in service, on 
the basis of his assertions, if consistent with the facts and 
circumstances of his established combat service.  See 38 
C.F.R. § 1154 (West 2002).  See also Arms v. West, 12 Vet. 
App. 188 (1999) and Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996). 

In this regard, the veteran's February 1970 active duty 
separation examination reflects a diagnosis of left ear 
hearing loss, with an H-2 profile.  However, in the January 
2004 rating decision, the RO seemed to focus on the lack of 
hearing loss on his April 1975 enlistment examination for the 
Army National Guard, as the primary basis for denial of the 
claim.  However, the Board notes that these two records 
reflect a significant discrepancy in audiometric findings and 
moreover, even if there was an absence of in-service evidence 
of hearing loss, it would not be fatal to the claim.  See 
Ledford v. Derwinski, 3 Vet. App.  87, 89 (1992).  Evidence 
of a current hearing loss disability (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385 (2006) for recognition as a 
disability for VA purposes) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet.  App. 155, 159 (1993).  In this 
regard, the Board again points to the veteran's likely 
significant noise exposure associated with his combat service 
in Vietnam. 

Therefore, given the likelihood that the veteran had 
significant in-service noise exposure associated with his 
combat service in Vietnam, and to ensure that the veteran is 
afforded full due process of law, the Board finds that an 
examination, to include an opinion, is needed to fairly 
resolve the claim on appeal.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  The veteran is 
hereby advised that failure to report for the scheduled 
examination, without good cause, may result in a denial of 
the claim.  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If  the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility. 

Prior to arranging for the veteran to undergo VA 
examinations, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Columbia, South Carolina, VA Medical Center (VAMC), dated 
from April 2003 to March 2004.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA  adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.   See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).   Hence, the RO must obtain all outstanding pertinent 
medical records for each of the claims on appeal from the 
Columbia VAMC prior to April 2003 and from March 2004 to the 
present. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a)  and 38 C.F.R. § 3.159(b), as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

The RO should ensure that the letter(s) 
explains to the veteran what, if any, 
information (medical or lay  evidence) 
not previously provided to the RO is 
necessary to substantiate each of the 
veteran's claims for service connection.  
The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

The RO should also request that the 
veteran identify the names, addresses and 
approximate dates of pertinent treatment 
for all health care providers, VA and 
private, to specifically include where he 
received treatment within one year after 
his discharge from active duty as 
referenced in his September 2003 claim 
for VA compensation benefits. 

2.  The RO should obtain from the 
Columbia VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's disabilities on appeal, 
prior to  April 2003 and from March 2004 
to the present.

3.  The RO should obtain a copy of the 
SSA decision awarding the veteran 
disability benefits, as well as the 
medical reports that were used to render 
the decision. 

4.  Schedule the veteran for a VA audio 
examination for the purpose of 
determining whether the veteran has 
hearing loss which is due to service.  
All indicated tests, including 
audiometric and speech recognition using 
the Maryland CNC should be performed.  
Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to the etiology 
of any hearing loss found, including the 
likelihood that it was medically caused 
by noise exposure in service.  In giving 
this opinion, the examiner should address 
the audio testing results listed in the 
February 1970 active duty separation 
examination report and the April 1975 
Army National Guard enlistment 
examination report.  The claims file 
should be made available to and reviewed 
by the examiner.

5.  If the veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.   
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268   
(1998). 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate each of the claims 
for service connection on appeal, in 
light of all pertinent evidence and legal 
authority. 

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


